Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-7 are pending.
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 ends with a semicolon instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (U.S. Publication No. 2014/0143693) in view of Albrecht (U.S. Publication No. 2018/0218289).
As per claim 1, Goossens teaches a system for assessment of emotional state comprising: 
-a mobile device with an emotion journaling application installed (Goossens: para. 135; software on a mobile device); 
-provide a user interface configured to allow creation of an electronic message, wherein the user interface is configured to: 
-allow selection of a message recipient from the list of employee names (Goossens: para. 113; User specifies names of other users.); 
-provide a list of emotion graphical representations (Goossens: para. 55; Proive a default set of avatar instances.); 
-provide an option to create an emotion graphical representation and add the created representation to the list of emotion graphical representations (Goossens: para. 55; para. 108; para. 111; A user can create new user states by selecting user interface elements.), wherein the created representation on the list is available for selection on the mobile device with the emotion journaling application and on other mobile devices with emotion journaling applications (Goossens: para. 131; para. 49; The stored avatar can subsequently be accessed.); 
-allow selection of one or more emotion graphical representations or an odd number of emotion graphical representations greater than three from the list of emotion graphical representations (Goossens: para. 67; The avatar server can present a number of preset user states for user to review and select.); 
-provide a text area allowing a user of the mobile device to input an entry in his own words (Goossens: para. 17; para. 26; para. 56-57; User can use words in their messages with associated emoticons.); 
-make an electronic message transmittable to an electronic message processing system or the selected recipient when at least one message recipient has been selected, three emotion graphical representations have been selected, and a text entry has been inputted (Goossens: para. 56-58; para. 113-115; User can specify triggering event types to present emoticon avatars.); 
-make an electronic message available to the selected recipient, wherein the selected recipient can access the electronic message through an emotion journaling application on his mobile device (Goossens: para. 113-115; The avatar instance can be presented to other user’s devices to show current emotional state of a user.); and 
-an electronic message processing system configured to receive messages created through the user interface and messages created through the user interfaces of the other mobile devices with the emotion journaling application, the electronic message processing system comprising:
	-a post data structure configured to convey information in the created message (Goossens: para. 4, para. 113; para. 136; Various communication contexts.);
	-an emotion icon data structure configured to convey emotion icon-related information (Goossens: para. 4; Convey user’s emotional state in the text message.);
	-a post and emotion mapping data structure configured to convey emotional state information based information in the post-data structure and information in the emotion- icon data structure, wherein the emotional state information is communicated to the mobile device (Goossens: para. 133; para. 136; para. 27; para. 57; Associate avatar expressions with particular user states to communicate with others.); and
	-a post-access data structure configured to make the electronic message available to the selected recipients based on information in the post-data structure, wherein the post- access data structure is used by recipient's emotion journaling application to make the electronic message available to the selected recipient (Goossens: para. 113; Triggering events provide specific avatar instances.).
	Goossens does not explicitly teach the following, however, Albrecht teaches the emotion journaling application configures the mobile device to: communicate with an employee database storing a list of employee names of an enterprise and obtain the list of employee names (Albrecht: para. 67; para. 109-110; Admin console manages various parts of the application including IProfile, which communicates with Rule that is the logic center for what is presented to which members, when, where, and how.  IProfile includes member’s identification information.); and
-provide a user interface configured to allow creation of an electronic message, wherein the user interface is configured to: present individual, group-wide, and company-wide emotional state information over a period based on messages created through the user interface and messages created through user interfaces of the other mobile devices with the emotion journaling application (Albrecht: para. 65; Provide the employ report of the well-being of employees based on inputs.).
	One of ordinary skill in the art would have recognized that applying the known technique of Albrecht would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Albrecht to the teachings of Goossens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying an employee database with employee’s well-being to Goossens teaching emoticons representing user’s emotions would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide an assessment tool to increase productivity and create a healthier work environment (Albrecht: para. 5).
Claims 2-3 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claims 6-7 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (U.S. Publication No. 2014/0143693) in view of Albrecht (U.S. Publication No. 2018/0218289) and further in view of Leydon et al. (U.S. Patent No. 9,043,196).
As per claim 4, the system of claim 1 is as described.  Goossens and Albrecht do not explicitly teach the following, however, Leydon teaches wherein the emotion graphical representations include a group of positive emotion graphical representations and a group of negative emotion graphical representations (Leydon: col. 21, ln. 61 to col. 22, ln. 5; Evaluate user’s sentiment in the message and propose an appropriate emoticon.), wherein each representation in the positive group is associated with a positive numerical value and each representation in the negative group is associated with an equivalent negative numerical value (Leydon: col. 22, ln 14-38; Negative, neutral, or positive sentiment are associated on a number scale.).
One of ordinary skill in the art would have recognized that applying the known technique of Leydon would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Leydon to the teachings of Goossens and Albrecht would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying numerical scale for emotions to Goossens and Albrecht teaching users emotional well-being using emoticons would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a method to understand greater number of meanings regarding the user and ease the overwhelming experience of expressing through emoticons (Leydon: col. 1, 26-43).
Claim 5 recite substantially similar limitations as those already addressed in claim 4, and, as such, are rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al. – U.S. Publication No. 2015/0319119 – Teaches a system to collect and store emotion icon log data for a user.
Pitre et al. – U.S. Publication No. 2014/0357976 – Teaches an application to infer user’s emotion and make images of emotions available for sharing.
Degani – WO 2014/068573 – Teaches a system for generating a customized emoticon palette for users to use in textual messages.
Chemtob – U.S. Patent No. 7,124,164 – Teaches a system for communicating between members of a group using emoticons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626